Citation Nr: 1525078	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 50 percent disabling.  In the January 2013 rating decision, the RO relied on QTC examinations dated June 2012, November 2012, and January 2013 in assigning the Veteran's 50 percent evaluation.  The Board notes that the June 2012 examination noted that the Veteran did not have PTSD and that the January 2013 examination addressed the already answered question of whether the Veteran's PTSD was service connected.  Therefore, the June 2012 and January 2013 QTC examinations are inadequate for rating purposes.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the Veteran stated in his January 2014 Substantive Appeal that he believed his PTSD was more severe than the currently assigned 50 percent rating.  The only adequate examination to base an evaluation on is the November 2012 QTC examination.  The Veteran contends his PTSD has worsened since that examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, adjudication of the Veteran's request for TDIU is inextricably intertwined with the PTSD claim.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claim and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including employment.

2.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  The RO should re-consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


